Per Curiam.
This is an appeal from the verdict of a jury awarding the respondent, W. J. Donnell Lumber Company, the sum of $142,297 as compensation for lands taken and damages sustained, in a condemnation proceeding instituted by the State Highway Commission of the State of New Jersey. The appeal is taken by the State Highway Commission. It files four grounds of appeal. First, overruling this question to a *967witness, John E. Hogan: "Q. As the result of your examination, what would you say the present value of the dock is?” Second, third and fourth: Error in the charge of the trial court. The charge of the trial court is in harmony with the rule of law stated in the cases of Currie v. Waverly, &c., Railroad Co., 52 N. J. L. 394; Philadelphia, &c., Ferry Co. v. Inter-City Link Railroad Co., 76 Id. 50; Packard v. Bergen Neck Railway Co., 54 Id. 553.
We find no error here.
The question put to the witness John E. Hogan was overruled by the trial court on the ground that the witness had not qualified as an expert, as to what the present value of the dock is. This was not error under our cases. The decision of the trial judge is conclusive, unless clearly shown to be erroneous in matter of law. Manda, Inc., v. Delaware, &c., Railroad Co., 89 N. J. L. 327; Ross v. Commissioners Palisades Interstate Park, 90 Id. 461, and many other cases there cited.
The judgment of the Middlesex Circuit Court is affirmed.